DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013023757 to Yokoi et al (cited by applicant in IDS, an English language machine translation has been relied upon for examination purposes) in view of JPH11256291A to Shu (an English language machine translation has been relied upon for examination purposes).
Regarding claims 1 and 4, Yokoi discloses production of aluminum alloy sheets lying within the instantly claimed composition ranges, such as alloy comprising the following composition which lies within the instantly claimed ranges:
Element
Claimed wt%
Yokoi A wt%
Lies within?
Si
0.05-0.60
0.26
Yes
Fe
0.05-0.80
0.50
Yes
Cu
0.05-0.25
0.19
Yes
Mn
0.80-1.50
0.98
Yes
Mg
0.80-1.50
1.13
Yes
Al
Balance
Balance
Yes


Wherein a 45° earing rate of a cup formed by a first drawing of the aluminum alloy sheet is 2.0% (within the claimed range of 2.0% or less) and wherein a value obtained by subtracting the 45° earing rate from a 0-180° earing rate of the cup formed by the first drawing of the aluminum alloy sheet is 0.2% (within the claimed range of -1.0% or more and 2.0% or less),
Wherein the production method comprises
Homogenizing treatment of an aluminum alloy ingot;
Hot rough rolling of the aluminum alloy ingot with a reversing mill under a condition where:
	an ending temperature is 464 to 488 °C (within the instantly claimed range of 400 to 550 °C)
	a reduction ratio at a last past is 10 to 32% (within the claimed range of 5.0 to 40%)
hot finishing rolling of the aluminum alloy ingot with a tandem hot rolling machine; and
cold rolling of the aluminum alloy ingot under a condition where the reduction ratio is 88% (within the claimed range of 80 to 90%)
(Yokoi, abstract, tables 1 and 2, alloys 1-4, 9, 11-13 and 16, Example 1, para [0037-0039]).

Yokoi is silent as to the strain rate of the hot rough rolling.
Shu discloses that the strain rate for hot rolling of an aluminum alloy sheet of a similar composition and purpose to that of Yokoi can be controlled by a combination of the rolling rate and the rolling reduction amount, the rolling speed of hot rolling should be controlled to produce a combination of good ear ratio, mechanical properties and surface quality, and that a strain rate of 0.1-250 s-1, preferably 1.0 to 90 s-1 promotes the formation and growth of recrystallized nuclei in the cube orientation effective for achieving a low edge ratio (Shu, para [0042-0045]).
Regarding claim 1, it would have been obvious to one of ordinary skill in the art at the time the invention was made to control the strain rate of the hot rolling of Yokoi to be in a range of 0.1-250 s-1, preferably 1.0 to 90 s-1 (overlapping the instantly claimed range of 5.0 to 30 s-1 as suggested by Shu.  The motivation for doing so would be to promote the formation and growth of recrystallized nuclei in the cube orientation effective for achieving a low edge ratio (Shu, para [0042-0045]).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Yokoi in view of Shu including the instantly claimed because Yokoi in view of Shu discloses the same utility throughout the disclosed ranges.
Regarding claim 2, Yokoi discloses the homogenizing treatment is performed at a temperature of 590 °C for 8 hours (Yokoi, para [0037]), within the instantly claimed range of 580 to 610 °C for 2 to 48 hours.
Regarding claim 3, Yokoi discloses an ending temperature in the hot finishing rolling is 332 to 340 °C, within the instantly claimed range of 300 to 400 °C, and a total reduction in the hot finishing rolling is from 32 mm to 2 mm, i.e. 93.75%, within the instantly claimed range of 80 to 95% (Yokoi, para [0038]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D WALCK/Primary Examiner, Art Unit 1738